DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 2-5, in the reply filed January 28, 2022 is acknowledged.  All remaining claims have been withdrawn from further consideration.

Information Disclosure Statement
	The information referred to in the IDS filed January 23, 2020 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

“20”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a rear contour having a first elevation at both longitudinal edges and a rear edge” in lines 7 to 8.  It is unclear if this recitation is intended to represent the front and rear edges, or the left and right side edges.  Similarly note the recitation “both longitudinal edges a thigh contour sloping downward laterally toward each other and until a medial contour” in lines 13 to 14.  It is unclear how a longitudinal edge is capable of “sloping downward laterally”.  Also, this recitation is grammatically vague.  Additionally note the recitations” the transition area sloping upwardly as it extends away from the rear contour to a lateral contour” (see lines 15 to 16), and “whereby the lateral contour raises a posterior thigh” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (D716072) in view of Wyborn (D808194).
The primary reference shows all claimed feature of the instant invention with the exception of the first elevation being greater than other elevations of the rear contour.
In the primary reference, note a cushioned seat capable of relieving tailbone, anorectal and perianal pain and swelling comprising: a seat cushion (see Figure 1) capable of accommodating a human sitter centered over a central section (the center of the cushion, as shown in Figure 6); an operative contoured surface (see Figures 1-3) provided along an upward-facing portion of the seat cushion, the operative contoured surface comprising: a rear contour (see Figure 1, and the left side of Figure 2) having a first elevation at both longitudinal 
Regarding claim 5, note that the cushioned seat has an anorectal portion provided by the central section, as the central section is an anorectal portion, wherein the thigh contours are capable of extending along thighs of the human user to apply a targeted spreading pressure to the thighs of the human user when sitting on the operative contoured surface so that the anorectal portion is capable of being urged against the spread anus of the human user.
The secondary reference teaches configuring a cushioned seat with a first elevation (laterally) that is greater than other elevations (medial) of a rear contour.  See Figures 1 and 2.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the first elevation as greater than other elevations (i.e. the center) of the rear contour.  This modification provides a contour that is capable of relieving pressure on the sacrum area of a user of the cushioned seat.

Claim 3, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (D716072) in view of Wyborn (D808194), as applied to claim 2 above, and further in view of either Gueli (5916088) or Yeh (5626387).

Gueli shows a seating cushion having a pocket (26) disposed along a central section, wherein a temperature-adapted element (28) is retained in the pocket.
Yeh shows a seating cushion having a pocket (203) disposed along a central section, wherein a temperature-adapted element (30) is retained in the pocket.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of either of the secondary references by adding to the seating cushion a pocket disposed along a central section, wherein a temperature-adapted element is retained in the pocket.  This modification provides temperature exchange with a user for enhanced user comfort.

Claim 4, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (D716072) in view of Wyborn (D808194), as applied to claim 2 above, and further in view of either Gueli (5916088) or Yeh (5626387).
The primary reference, as modified above, shows all claimed features of the instant invention with the exception of a temperature-adapted element integrated to the central section.
Gueli shows a seating cushion having a temperature-adapted element (28) integrated to its central section.
Yeh shows a seating cushion having a temperature-adapted element (30) integrated to its central section.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify the primary reference in view of the teachings of either of the secondary references by adding to the seating cushion a temperature-adapted element 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					/MILTON NELSON JR/February 5, 2022                               Primary Examiner, Art Unit 3636